Court of Appeals, State of Michigan

                                               ORDER
                                                                             Jane E. Markey
Board of Trustees of the City of Pontiac v City of Pontiac                     Presiding Judge

Docket No.     316418                                                        Donald S. Owens

LC No.         2012-128625-CZ                                                Karen M. Fort Hood
                                                                               Judges


                The Court orders that the October 25, 2016 opinion is hereby AMENDED to correct a
clerical error. The panel line is corrected to read: Before: MARKEY , P.J., and OWENS and FORT Hooo,
JJ.

               In all other respects, the October 25, 2016 opinion rema ins unchanged .




                                 OCT Z. 12016
                                        Date